                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                     Case No. 05-cr-00324-MMC-2
                                                      Plaintiff,                       ORDER DENYING DEFENDANT'S
                                  8
                                                                                       MOTION FOR RECONSIDERATION
                                                v.
                                  9

                                  10     DENNIS CYRUS, JR.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         By order filed April 11, 2019, the Court denied without prejudice defendant's

                                  14   "Second-In-Time Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C.

                                  15   § 2255." The Court is now in receipt of defendant's "Motion for Reconsideration," filed

                                  16   April 23, 2019, by which defendant seeks reconsideration of said order

                                  17         Having fully considered the matter, the Court hereby DENIES the motion for

                                  18   reconsideration, as defendant fails to identify any cognizable basis for reconsideration

                                  19   and does no more than repeat arguments previously made in his Second-In-Time Motion.

                                  20         Lastly, if defendant elects to appeal the instant order, the Court, to the extent a

                                  21   certificate of appealability may be required, hereby DENIES such certificate, as

                                  22   defendant has not made any showing, let alone a "substantial showing," that he has been

                                  23   denied a "constitutional right." See 28 U.S.C. § 2253(c)(2).

                                  24         IT IS SO ORDERED.

                                  25

                                  26   Dated: April 24, 2019
                                                                                               MAXINE M. CHESNEY
                                  27                                                           United States District Judge
                                  28
